DETAILED ACTION
The application of Wang et al., for a “Graph analysis and database for aggregated distributed trace flows” filed on March 23, 2021 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on June 21, 2021 has been considered.
Claims 1-20 are presented for examination. 
Claims 2, 5, 7, 11, 14, and 16 are rejected under 35 USC § 112.

Claims 1-7, 10-16, and 19-20 are rejected under 35 USC § 102.

Claims 8-9 and 17-18 are rejected under 35 USC § 103. 

Claim 10 is objected to for containing minor informalities.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 13, “providing (a process” should be changed to “providing a process”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11 recite the limitation “wherein the step of determining a first critical path from the plurality of process flow graphs based on performance data comprises:”.  There is insufficient antecedent basis for this limitation in the claims. Claims 1 and 10 recite “determining a first critical path from the plurality of process flow graphs based on an infrastructure design for the system” not “determining a first critical path from the plurality of process flow graphs based on performance data”.
Claims 2, 5, 7, 11, 14, and 16 recite the limitation “the step of”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steinhauser et al. (U.S. PGPUB 20180123918). 

As per claims 1, 10, and 19, Steinhauser discloses a computer-implemented method/system for generating process flow graphs for a system from system trace data, the method/system comprising: one or more processors; and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon ([0018] and [0075]) that, when executed by the processors, cause the processors to:
obtaining raw distributed trace data for a system ([0026], “Tracing apparatus 202 may generate and/or obtain a set of traces 208 of an asynchronous workflow”) and (Fig. 2);
aggregating the raw distributed trace data into aggregated distributed trace data ([0027], “The records may be provided by servers, data centers, and/or other components used to execute the asynchronous workflow and aggregated to an event stream 200 for further processing by tracing apparatus 202 and/or another component of the system. In turn, the component may process the records by subscribing to different types of events in the event stream and/or aggregating records of the events”);
generating a plurality of process flow graphs from the aggregated distributed trace data ([0033]-[0034], “analysis apparatus 204 may automatically produce graph-based representation 216 from traces 208, latencies 114, and/or other information collected during execution of the asynchronous workflow.”);
storing the plurality of process flow graphs in a graphical store (Fig. 2, elements 216 and 212);
determining a first critical path from the plurality of process flow graphs based on an infrastructure design for the system ([0040], “For example, the high-latency paths may include a critical path for each trace, which is calculated using a topological sort of a DAG representing the asynchronous workflow”) and ([0062]); and
providing a process flow graph corresponding to the first critical path for graphical display ([0044]-[0045]) and (Fig. 2).

As per claims 2 and 11, Steinhauser discloses the step of determining a first critical path from the plurality of process flow graphs based on performance data comprises: determining a first critical path based on an infrastructure design for the system ([0040], “For example, the high-latency paths may include a critical path for each trace, which is calculated using a topological sort of a DAG representing the asynchronous workflow”) and at least one of a traffic volume, an error rate, and a latency for at least one element of each of the plurality of process flow graphs ([0023], “For example, the performance of a server and/or data center may be monitored by collecting page load times, latencies, error rates, and/or other performance metrics 118 from client computer systems, applications, and/or services that request pages, data, and/or application components from the server and/or data center.”) and ([0059]).

As per claims 3 and 12, Steinhauser discloses pre-processing the aggregated distributed trace data to repair at least one trace that is incomplete ([0035]-[0039]), broken or incorrect ([0038], “First, the analysis apparatus may remove tasks that lack start and/or end times in traces 208 from a DAG and/or other graph-based representation of the asynchronous workflow. The analysis apparatus may also remove edges representing potential predecessor-successor relationships, potential parent-child relationships, and/or other causally irrelevant or uncertain relationships from the DAG. Conversely, analysis apparatus 204 may add edges representing inferred causal relationships 214 to the DAG, if the edges are missing.”).

As per claims 4 and 13, Steinhauser discloses merging a first process flow graph of the plurality of process flow graphs with a second process flow graph of the plurality of process flow graphs ([0040]-[0042]), when the second process flow graph includes the first process flow graph and the second process flow graph is longer than the first process flow graph ([0044] and [0049]).

As per claims 5 and 14, Steinhauser discloses the step of providing the critical path for graphical display ([0040]) includes: providing performance data for at least one element of the process flow graph corresponding to the first critical path for graphical display ([0044]).

As per claims 6, 15, and 20, Steinhauser discloses receiving a selection of at least one element of the process flow graph corresponding to the first critical path ([0045]-[0046], “After one or more filters are selected by a user interacting with GUI 212, the management apparatus 206 may use filters 230 to update visualizations 222 and/or values 224.”); determining a second critical path involving the selected element; and providing the process flow graph corresponding to the second critical path for graphical display ([0040]-[0046]).

As per claims 7 and 16, Steinhauser discloses the method includes receiving a selection of at least one element of an infrastructure design for the system ([0046], “After one or more filters are selected by a user interacting with GUI 212, the management apparatus 206 may use filters 230 to update visualizations 222 and/or values 224.”); and 
the step of determining a first critical path from the plurality of process flow graphs based on an infrastructure design for the system ([0040], “For example, the high-latency paths may include a critical path for each trace, which is calculated using a topological sort of a DAG representing the asynchronous workflow. In the topological sort, the task with the highest end time may represent the end of the critical path. Directed edges that directly or indirectly connect the task with other tasks in the DAG may then be traversed in reverse until a start task with no predecessors is found. In turn, the critical path may be constructed from all tasks on the longest (e.g., most time-consuming) path between the start and end.”) comprises: determining a first critical path from the plurality of process flow graphs based on the selected element of the infrastructure design for the system ([0039]-[0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauser et al. (U.S. PGPUB 20180123918) in view of Voccio et al. (U.S. PGPUB 20140215443).

As per claims 8-9 and 17-18, Steinhauser fails to explicitly disclose applying machine learning to the aggregated trace data.
As per claims 8 and 17, Voccio of analogous art teaches applying machine learning to the aggregated trace data ([0146], “In other embodiments, a probabilistic model of call flows may be generated using other suitable techniques for discovering probabilistic correlations in an observed pattern. For example, such techniques may include, but are not limited to, variations of Markov models, stochastic grammar modeling, regression analysis, stochastic dynamic programming, correlation analysis in a frequency domain, and various machine learning techniques.”);
determining a set of expected performance data for one or more of the plurality of process flow graphs based on the machine learning ([0140], “Turning now to block 1304, a probabilistic model of call flows may be generated using the observed messages (e.g., a sequence of merged message traces). In one embodiment, a Markov chain may be modified and utilized as the probabilistic model. As may be appreciated, a Markov chain may be efficiently constructed by observing a sequence of historical patterns, and may provide probabilistic prediction of future states (e.g., patterns) based on a current state.”);
detecting when recently collected performance data for one of the process flow graphs diverges from the set of expected performance data for the process flow graph ([0111], “In another embodiment, a more detailed and/or accurate profile information may be generated by receiving and combining various measurements obtained at each component or process. The profile information may beneficially aid distributed application developers in identifying critical paths or hot spots in a distributed execution, and/or otherwise understanding execution behavior of a distributed application.”);
and generating an anomalous event for the process flow graph ([0110], “abnormal program behaviors”) detected to have recently collected performance data that diverges from the set of expected performance data ([0110]-[0111]). 
Steinhauser discloses generating an anomalous event notification for the process flow graph ([0068], “the high-latency paths and performance metrics are used to output an execution profile for the multi-phase parallel task (operation 510). For example, the high-latency paths and/or performance metrics may be displayed within a chart, table, and/or other representation in a GUI; included in reports, alerts, and/or notifications”).
All of the claimed elements were known in Steinhauser and Voccio and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their tracing methods. One would be motivated to make this combination for the purpose of providing an efficient and effective way to track down a cause of an abnormal behavior (Voccio, Abstract).

As per claims 9 and 18, Voccio discloses applying machine learning to the aggregated trace data ([0146], “In other embodiments, a probabilistic model of call flows may be generated using other suitable techniques for discovering probabilistic correlations in an observed pattern. For example, such techniques may include, but are not limited to, variations of Markov models, stochastic grammar modeling, regression analysis, stochastic dynamic programming, correlation analysis in a frequency domain, and various machine learning techniques.”);
determining a set of expected performance data for one or more of the plurality of process flow graphs based on the machine learning ([0110]-[0111], “In another embodiment, a more detailed and/or accurate profile information may be generated by receiving and combining various measurements obtained at each component or process. The profile information may beneficially aid distributed application developers in identifying critical paths or hot spots in a distributed execution, and/or otherwise understanding execution behavior of a distributed application.”); and providing the set of expected performance data for display ([0133] and [0139]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113